Citation Nr: 0614594
Decision Date: 05/18/06	Archive Date: 01/18/07
	
DOCKET NO.  97-29 028A	)	DATE SEP 08 2006
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


 CORRECTIVE ORDER


The following corrections are hereby made in a remand issued by the Board of Veterans Appeals, in the above-captioned appeal, on May 18, 2006:

On page 4, last paragraph, lines 9 and 10, all shoulder, arm, and/or right thumb is corrected to read all shoulder and arm.

On page 5, paragraph 2, lines 3 and 4, left arm, right thumb, and bilateral shoulders is corrected to read left arm and bilateral shoulders.

On page 5, paragraph 2, line 6, left arm, right thumb, and bilateral shoulder is corrected to read left arm and bilateral shoulder.

On page 7, paragraph 3, lines 2 and 3, shoulders, arms, and right thumb is corrected to read shoulders and arms.




On page 8, lines 1 and 2, left arm, right thumb, and/or bilateral shoulder is corrected to read left arm and/or bilateral shoulder.



		
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0614594	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  97-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability with impairment of arm function.

3.  Whether new and material evidence to reopen a claim for 
service connection for a right arm disability has been 
received.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976, 
and from August 1977 to July 1981.

By decision of March 1995, the Board of Veterans Appeals 
(Board) denied service connection for a right arm disability.

This appeal to the Board arises from a May 1997 rating action 
that denied service connection for a bilateral arm 
disability, claimed as bursitis/tendinitis.  The veteran 
filed a Notice of Disagreement (NOD) in June 1997, and the RO 
issued a Statement of the Case (SOC) in September 1997.  The 
veteran filed a Substantive Appeal in October 1997.

This appeal also originally arose from a February 2000 rating 
action that denied service connection for right thumb 
fracture residuals.  By rating action of August 2002, the RO 
granted service connection for those residuals; this 
constitutes a full grant of the benefit sought on appeal with 
respect to that issue.

In September 1999, the Board remanded the issue of service 
connection for a bilateral arm disability to the RO for due 
process development.  After accomplishing the requested 
action, the RO issued a Supplemental SOC (SSOC) in June 2000 
that continued the denial of service connection for a left 
arm disability, and denied service connection for a right arm 
disability on the grounds that new and material evidence to 
reopen the claim had not been received.  

By rating actions of April and June 2000, the RO denied 
service connection for a bilateral shoulder disability with 
impairment of arm function.  In February 2001, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development, to include issuance 
of a SOC on that issue, inasmuch as it found that the veteran 
had filed a proper NOD with that decision in April 2000.  The 
RO issued a SOC in March 2002, and the veteran filed a 
Substantive Appeal in April 2002.

By decision of December 2002, the Board denied service 
connection for left arm and for bilateral shoulder 
disabilities, as well as denied the request to reopen the 
claim for service connection for a right arm disability on 
the grounds that new and material evidence to reopen the 
claim had not been received.  The veteran appealed the 
denials to the United States Court of Appeals for Veterans 
Claims (Court).  By August 2005 Order, the Court vacated the 
December 2002 Board decision, and remanded these matters to 
the Board for readjudication consistent with the Order.  

For the reasons expressed below, the issues on appeal are, 
again, being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the 
claims on appeal is necessary, even though such action will, 
regrettably, further delay an appellate decision on the 
claims on appeal.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms thereof.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

Considering the record in light of the above and the August 
2005 Court Order, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims on appeal has not been accomplished.  

In its August 2005 Order, the Court found that the RO's 
February 2001 VCAA notice letter, sent to the veteran 
pursuant to the Board's February 2001 remand, was deficient, 
in that it failed to refer to the veteran's right arm 
disability, and to notify him of the evidence needed to 
reopen his claim for service connection therefor.  The Court 
has since also held that a veteran must be notified of both 
the criteria to reopen a claim for service connection and to 
establish the underlying claim for service connection.  Kent 
v. Nicholson, No. 04-81 (U. S. Vet. App. March 31, 2006).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs,          327 F. 3d 1339 (Fed. 
Cir. 2003).  

Hence, Stegall requires a remand of this matter for full 
compliance with the VCAA's notice requirements and the 
Board's February 2001 remand.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession, and to 
furnish the names and addresses of, as well as the dates of 
treatment by, all providers of medical treatment for all 
shoulder, arm, and/or right thumb disabilities.  The RO 
should also ensure that its notice to the appellant meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson,19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection, 
and Kent, as appropriate

After providing the required notice, the RO should obtain any 
additional such evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The Board also finds that specific additional development of 
the claims is warranted.  In its February 2001 remand, the 
Board instructed the RO to obtain a VA orthopedic examination 
of the veteran's left arm, right thumb, and bilateral 
shoulders, and to furnish medical opinion addressing whether 
it is at least as likely as not that any such disabilities 
were related to his military service, and the relationship, 
if any, between the left arm, right thumb, and bilateral 
shoulder disabilities.  Although a VA examination was 
conducted in July 2002, the examiner failed to provide the 
requested findings according to the standard specified by the 
Board.  Thus, the Board finds that Stegall also requires that 
the matters on appeal again be remanded to the RO for an 
examination that complies with the prior Board remand and the 
Court Order.

Under the circumstances, the Board finds that another 
orthopedic examination of the veteran to obtain the 
additional findings needed to fairly and fully evaluate the 
claims on appeal is necessary.  The veteran is hereby advised 
that failure to report for the scheduled examination, without 
good cause, may result in a denial of the claims for service 
connection.  See 38 C.F.R. § 3.655(b) (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the veteran and 
his attorney a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The RO's 
letter should include specific notice as 
to the type of evidence necessary to 
substantiate the claims for service 
connection; as well as notice of the what 
is needed to reopen the claim for service 
connection for the right arm disability 
and to substantiate the underlying claim 
for service connection, on the merits, 
pursuant to the recent Kent decision.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of 
record pertaining to medical treatment 
for all shoulder, arm, and/or right thumb 
disabilities.  

The RO should request that the veteran 
furnish all evidence in his possession 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as regards 
notice pertinent to the five elements of 
a claim for service connection, as 
appropriate.

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his shoulders, arms, and 
right thumb.  The entire claims file must 
be made available to and reviewed by the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all findings/results 
made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

With respect to each diagnosed disability 
affecting the shoulders and arms, the 
physician should render opinions as to 
(a) whether it is at least as likely as 
not (i.e, there is at least a 50 percent 
probability) that any such disability is 
medically related to the veteran's 
military service.  The physician should 
also comment upon the relationship, if 
any, between the left arm, right thumb, 
and/or bilateral shoulder disabilities.

The physician should set forth all 
clinical findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the record (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 271.

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

